Citation Nr: 1107001	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and chronic paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to October 1971.  
He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran requested a hearing before a Veterans Law Judge in 
Washington, D.C.  The requested hearing was scheduled in May 
2010; however, the Veteran did not appear.  Therefore, his 
request for a Board hearing is considered withdrawn.  38 C.F.R. § 
20.702 (d) (2010).

The Board notes that, in a July 1994 rating decision, the RO 
determined that new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection for 
PTSD had been received and denied the reopened claim on the 
merits.  Thereafter, in May 2007, the Veteran filed a claim of 
entitlement to service connection for PTSD and paranoid 
schizophrenia.  

For the purposes of determining whether new and material evidence 
has been received in order to reopen the Veteran's claim of 
entitlement to service connection for PTSD, the Board notes that 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, for purposes of determining whether a new 
claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the Veteran's 
disease or injury, rather than the symptoms of that disease or 
injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims 
(Court) has recently determined that the scope of Boggs and 
Ephraim is limited to claims to reopen.  Specifically, the Court 
stated that Boggs, as well as Ephraim, relies upon a diagnosis to 
define the scope of a claim only retrospectively-after there has 
been a finding of fact based upon competent medical evidence.  
See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts 
of section 5108 and requests to reopen, this accomplishes a 
balancing effect that preserves the finality of agency decisions 
while not precluding Veterans from pursuing claims based on 
evidence of injuries or diseases distinct from those upon which 
benefits have been denied.  Id.  However, the Court determined 
that the advantages of treating separate diagnoses as separate 
claims in cases to reopen do not exist where separate diagnoses 
are rendered for the same reported symptoms during the initial 
processing of a claim for benefits.  Id.

Therefore, in light of the Court's decision in Clemons and the 
Board's decision to reopen the Veteran's claim of entitlement to 
service connection for PTSD herein, the Board has recharacterized 
the issue regarding the merits of the Veteran's claim as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and paranoid schizophrenia.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and chronic paranoid 
schizophrenia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the 
RO in a rating decision issued in July 1994.  The Veteran was 
notified in writing of the decision, but he did not initiate an 
appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's PTSD received since the 
July 1994 rating decision was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the July 1994 rating decision is new 
and material, and the Veteran's claim for service connection for 
PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for PTSD is completely 
favorable, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  However, consideration of the merits of the issue 
is deferred pending additional development consistent with the 
VCAA.

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Veteran's claim, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 38 
C.F.R. § 3.156 (2010).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
Id.

The Court recently held that the determination of whether newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of the 
question of what is new and material evidence, rather than a 
separate determination to be made after the Board has found that 
evidence is new and material.  See Shade v. Shinseki, 24 Vet. 
App. 110 (2010).  The Court further held that new evidence would 
raise a reasonable possibility of substantiating the claim if, 
when considered with the old evidence, it would at least trigger 
the Secretary's duty to assist by providing a medical opinion.  
Id.  

The record, with respect to this claim, reflects that a claim for 
service connection for PTSD was denied in a rating decision 
issued in July 1994.  The Veteran did not file a timely appeal 
and, therefore, the July 1994 rating decision became final.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
Veteran's claim for service connection may only be opened if new 
and material evidence is received.  

In this instance, since the July 1994 decision denied the claim 
on the basis that there was no evidence of a definitive diagnosis 
of PTSD, the Board finds that new and material evidence would 
consist of evidence that the Veteran has been diagnosed with 
PTSD.  Evidence received since the July 1994 rating decision 
consists of numerous records and documents, to include an August 
2002 Appraisal Report from the Department of Public Safety and 
Corrections reflecting an Axis I diagnosis of PTSD.

Therefore, the Board concludes that the evidence received since 
the prior final denial is new in that it was not previously of 
record.  It is material because it relates to an unestablished 
fact necessary to substantiate the Veteran's claim.  
Specifically, the newly received evidence reflects that he has a 
diagnosis of PTSD.  Therefore, the Board finds that the new 
evidence tends to prove a previously unestablished fact necessary 
to substantiate the underlying claim of service connection for 
PTSD.  Consequently, the newly received evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
Accordingly, the claim of entitlement to service connection for 
PTSD is reopened.  




ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD; to this extent, 
the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and paranoid schizophrenia, so that he 
is afforded every possible consideration.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Board notes that the Veteran has been diagnosed with 
schizophrenia and PTSD, and that his stressor has been verified 
as a result of receiving a Purple Heart during service.  However, 
the RO denied the Veteran's claim in a December 2007 rating 
decision because there is no evidence linking the Veteran's 
current disorders with his time in service.

As provided for by the VCAA, VA has a duty to assist a claimant 
in the development of the claim.  This duty includes assisting 
the Veteran in the procurement of pertinent records and in 
substantiating a claim for VA benefits as well as providing an 
examination, if necessary. 

The Board finds the duty to assist has not been met.  The Veteran 
submitted a VA Form 21-4142 in August 2007 stating he received 
treatment at the Shreveport VA Hospital.  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile."  Further, as they are VA 
records, VA is held to have constructive notice of the contents 
of these records at the time of adjudication.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  All records from this facility must be 
obtained and associated with the claims file.  Additionally, it 
is unclear if the Veteran has received treatment through the Earl 
K. Long Hospital.  Therefore, he should be requested to identify 
all treatment providers and, thereafter, any identified records, 
to include those from the Shreveport VA Hospital and the Earl K. 
Long Hospital, should be obtained for consideration in his 
appeal.  

The Board notes that the Veteran is currently incarcerated and, 
based on a report from August 2002, he is serving a life 
sentence.  The Veteran was scheduled for a VA examination in 
September 2007, but the RO was notified that there is no security 
for prisoners at the VA Medical Center and the Veteran could not 
be transported to such facility, so the examination was 
cancelled.  

The duty to assist incarcerated Veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow Veterans.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 
191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him the 
necessary examination at the closest VA medical facility.  See, 
e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an 
incarcerated Veteran includes: (1) attempting to arrange 
transportation of the Veteran to a VA facility for examination; 
(2) contacting the correctional facility and having their medical 
personnel conduct an examination according to VA examination work 
sheets; or (3) sending a VA or fee-basis examiner to the 
correctional facility to conduct the examination.  See Bolton, 8 
Vet. App. at 191.  

In a deferred rating decision from November 2008, it was noted 
that the prison website indicated they transport inmates to Earl 
K. Long Hospital in Baton Rouge for care and they also have a 
mental health program.  Additionally, the Veteran submitted a 
statement in December 2008 stating that the Earl K. Long Hospital 
is a facility run by the Louisiana State University and he 
requested an examination to be scheduled at that facility because 
the prison would not transfer him to a VA facility.  

In January 2009, the RO requested the Louisiana State 
Penitentiary to have a qualified mental health professional 
examine the Veteran and provide a complete report.  However, they 
did not inform the prison that they could obtain an examination 
from the Earl K. Long Hospital.  The Penitentiary submitted a 
response in June 2009 that the staff psychiatrist did not want to 
become involved because he did not want to jeopardize any current 
or future therapeutic relationship and other mental health 
clinicians available did not meet the requirements to perform an 
examination.

A remand is necessary to afford the Veteran an examination.  It 
is unclear whether the "staff psychiatrist" is a member of the 
Penitentiary or of the Earl K. Long Hospital.  A request should 
be sent to the Penitentiary to arrange for examination through 
the Earl K. Long Hospital.  If this is not possible, the AOJ 
should arrange to send a VA or fee-basis examiner to the 
correctional facility to conduct the examination.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his acquired psychiatric disorder.  After 
securing any necessary authorization from 
him, obtain all identified treatment 
records, to include those from Shreveport 
VA Hospital and the Earl K. Long 
Hospital.  All reasonable attempts should 
be made to obtain any identified records.  
If any records cannot be obtained after 
reasonable efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, 
which should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Take all reasonable measures to 
schedule the Veteran for the examination 
requested below.  In this regard, confer 
with prison authorities to determine 
whether the Veteran may be examined at 
the prison by: (1) VHA personnel; or (2) 
fee-basis providers contracted by VHA; or 
transported to the Earl K. Long Hospital 
for examination by an appropriate medical 
provider.   

3.  After all outstanding records have been 
associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and etiology of his acquired 
psychiatric disorder.  The claims file, to 
include a copy of this remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify all of the 
Veteran's acquired psychiatric disorders 
that meet the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  As relevant to PTSD, 
the examiner is advised that the 
Veteran's stressors, as related to his 
combat experiences in Vietnam, have been 
verified by the receipt of the Purple 
Heart.

For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any such 
disorder is related to the Veteran's 
military service, to include his verified 
combat stressors and/or his in-service 
treatment for acute situational reaction 
of adult life, manifested by 
sleeplessness, anxiety, and worry.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed acquired 
psychiatric disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


